Exhibit 99.1 NV5 ANNOUNCES STRONGEST FOURTH QUARTER AND FULL YEAR FINANCIAL RESULTS TO DATE Hollywood, FL – March 10, 2015 – NV5 Global , Inc. (Nasdaq: NVEE) (“NV5” or the “Company”) , a provider of professional and technical engineering and consulting solutions, today reported financial results for the fourth quarter and year ended December 31, 2015. Full-Year 5 Financial Highlights ● Full-Year 2015 Total Revenues increased 43% to $156 Million from $109 Million ● Full-Year 2015 Organic Growth was 9% ● EBITDA was $17.2 million or 14% of Net Revenues up from $10.2 million or 12% of Net Revenues for 2014 ● Full-Year 2015 Gross Profit was 45%, compared to 42% for the full-year 2014 ● Full-Year 2015 Net Income increased 74% to $8.5 Million from $4.9 Million ● GAAP EPS for 2015 increased 36% to $1.18 compared to $0.87 for 2014 and Adjusted EPS for 2015 increased 36% to $1.41 compared to $1.03 for 2014 ● Full-Year 2016 Revenue Guidance of $220 Million to $230 Million, GAAP EPS Guidance of $1.40 to $1.54, and Adjusted EPS Guidance of $1.67 per share to $1.81 per share ● Backlog of $155.3 million as of December 31, 2015 compared to $82.1 million as of December 31, 2014 Fourth Quarter 201 5 Financial Highlights ● Total Revenues for the quarter increased 47% year-over-year to $42.6 million and Gross Revenues – GAAP for the quarter increased 47% year-over-year to $42.3 million ● Organic revenue growth for the fourth quarter of 2015 was 3% ● EBITDA for the quarter was $5.2 million or 16% of Net Revenues up from $3.0 million or 14% of Net Revenues for the fourth quarter of 2014 ● Gross Profit for the quarter was 45% compared to 39% for the fourth quarter of 2014 ● Net income for the quarter increased 90% to $2.7 million from $1.4 million for the fourth quarter of 2014 ● GAAP EPS for the quarter increased 32% to $0.33 over 8.0 million shares compared to $0.25 over 5.7 million shares in the fourth quarter of 2014, and Adjusted EPS for the quarter increased 38% to $0.41 compared to $0.30 in the fourth quarter of 2014 “We experienced a transformative year at NV5 characterized chiefly by margin growth from cross-selling and synergy among our five service verticals and strategic growth from four key acquisitions we completed in 2015,” said Dickerson Wright, PE, Chairman and CEO of NV5. “We posted another set of record financial results for the fourth quarter of 2015. Our organic growth of 9% for the full year 2015 far exceeded our industry’s standard. However, a downturn in our natural gas pipeline services business, while it represents less than 10% of total revenues, resulted in organic growth of 3% for the quarter. We anticipate organic growth for the full year of2016 tosimilar to organic growth for the full year of 2015.” Total Revenues for the fourth quarter of 2015 were $42.6 million, a 47% increase from the fourth quarter of 2014. Total Revenues includes intercompany revenues where the Company performed the services in lieu of using a third-party sub-consultant. Gross Revenues - GAAP for the fourth quarter of 2015 were $42.3 million, a 47% increase from the fourth quarter of 2014. Net Revenue for the fourth quarter of 2015 was $33.8 million, an increase of 58% from the fourth quarter of 2014. EBITDA for the fourth quarter of 2015 was $5.2 million or 16% of Net Revenues, an increase of 72% up from $3.0 million or 14% of net revenues for the fourth quarter of last year. Net income for the fourth quarter of 2015 was $2.7 million, or $0.33 per diluted share, up from net income of $1.4 million, or $0.25 per diluted share in the fourth quarter of 2014. Adjusted EPS for the fourth quarter of 2015 was $0.41 vs. $0.30 per share in the fourth quarter of 2014. GAAP EPS and Adjusted EPS reflect weighted-average shares outstanding of 8,028,685 for the fourth quarter of 2015, compared to weighted-average shares outstanding of 5,736,533 for the fourth quarter of 2014. Included in the weighted-average shares outstanding for the fourth quarter of 2015, is the addition of 1.6 million shares issued from our secondary offering on May 28, 2015. Regarding the results for the full year 2015, Total Revenues for 2015 were $155.9 million, a 43% increase from 2014. Gross Revenues – GAAP for 2015 increased 43% to $154.7 million, compared with $108.4 million reported for 2014. Net Revenue for the full year ended December 31, 2015 was $123.7 million, an increase of 49% for 2014. Our organic growth for 2015 was 9%. EBITDA for 2015 was $17.2 million or 14% of Net Revenues, up from $10.2 million or 12% of Net Revenues for 2014. Net income for 2015 was $8.5 million, or $1.18 per diluted share, up from net income of $4.9 million, or $0.87 per diluted share for 2014. Adjusted EPS for 2015 was $1.41 vs. $1.03 for 2014. GAAP EPS and Adjusted EPS reflect weighted-average shares outstanding of 7,215,898 for 2015 compared to weighted-average shares outstanding of 5,592,010 for 2014. Included in the weighted-average shares outstanding for 2015, is the addition of 1,644,500 shares issued from our secondary offering on May 28, 2015. Cash flow from operating activities increased $4.6 million for 2015 compared to 2014. Cash flow from operating activities for 2015 was $6.0 million, compared $1.4 million for 2014. At December 31, 2015, cash and cash equivalents were $23.5 million compared to $6.9 million as of December 31, 2014. At December 31, 2015, the Company reported backlog of $155.3 million, an increase of 89% from $82.1 million as of December 31, 2014. Outlook The Company’s guidance for full-year 2016 Total Revenues, including the impact of acquisitions closed through February 29, 2016, ranges from $220 million to $230 million, which represents an increase of 41% to 48% from 2015 Total Revenues of $155.9 million. The Company expects that full-year 2will range from $1.40 per share to $1.54 per share. Furthermore, the Company expects that full-year 2016 Adjusted EPS will range from $1.67 per share to $1.81 per share. This guidance for Total Revenues, GAAP EPS and Adjusted EPS excludes anticipated acquisitions for the remainder of 2016. Use of Non-GAAP Financial Measures Total Revenues and Net Revenues is not a measure of financial performance under U.S. generally accepted accounting principles (“GAAP”). G ross Revenues – GAAP include sub-consultant costs and other direct costs which are generally pass-through costs. Furthermore, Gross Revenues – GAAP eliminates intercompany revenues where the Company performed the service in lieu of using a third-party sub-consultant. Therefore, the Company believes that Total Revenues and Net Revenues, which are non-GAAP financial measures commonly used in our industry, provides a meaningful perspective on its business results. A reconciliation of gross revenues as reported in accordance with GAAP to Total Revenues and Net Revenues is provided at the end of this news release. Earnings before interest, taxes, depreciation and amortization (“EBITDA”) is not a measure of financial performance under GAAP. Management believes EBITDA, in addition to operating profit, net income and other GAAP measures, is a useful indicator of NV5’s financial and operating performance and its ability to generate cash flows from operations that are available for taxes, capital expenditures and debt service. A reconciliation of net income as reported in accordance with GAAP to EBITDA is provided at the end of this news release. Adjusted earnings per diluted share data (“Adjusted EPS”) is not a measure of financial performance under GAAP. Adjusted EPS reflects adjustments to reported diluted earnings per share (“GAAP EPS”) data to eliminate amortization expense of intangible assets from acquisitions. As the Company continues its acquisition strategy, the growth in Adjusted EPS will likely increase at a greater rate than GAAP EPS as reported in accordance with GAAP. A reconciliation of GAAP EPS as reported in accordance with GAAP to Adjusted EPS provided at the end of this news release. NV5’s definition of Total Revenues, Net Revenues, EBITDA and Adjusted EPS may differ from other companies reporting similarly named measures.These measures should be considered in addition to, and not as a substitute for, or superior to, other measures of financial performance prepared in accordance with GAAP, such as contract revenues, net income and diluted earnings per share Conference Call NV5 will host a conference call to discuss its fourth quarter 2015 financial results at 4:30 p.m. (Eastern Time) on March 10, 2016. Date: Thursday, March 10, 2016 Time: 4:30 p.m. Eastern Toll-free dial-in number: + 1 877-311-4180 International dial-in number: + 1 616-548-5594 Conference ID: Webcast: http://ir.nv5.com Please dial-in at least 5-10 minutes prior to the start time in order for the operator to log your name and connect you to the conference. A replay of the conference call will be available approximately one hour following the conclusion of the call through March 17, 2016. To access the replay via telephone, please dial: Toll-free replay number: +1 855-859-2056 International replay number: +1 404-537-3406 Replay PIN number: The conference call will also be webcast live and available for replay via the investors section of the NV5 website, www.NV5.com. About NV5 NV5 Global, Inc. (NASDAQ: NVEE) is a provider of professional and technical engineering and consulting solutions to public and private sector clients in the infrastructure, energy, construction, real estate and environmental markets. NV5 primarily focuses on five business verticals: construction quality assurance, infrastructure, engineering and support services, energy, program management, and environmental solutions. The Company operates 53 offices in 21 states nationwide, and is headquartered in Hollywood, Florida. For additional information, please visit the Company’s website at www.NV5.com. Also visit the Company on Twitter, LinkedIn, Facebook, and Vimeo. Forward-Looking Statements This press release contains “forward-looking statements” within the meaning of the safe harbor provisions of the U.S. Private Securities Litigation Reform Act of 1995. The Company cautions that these statements are qualified by important factors that could cause actual results to differ materially from those reflected by the forward-looking statements contained in this news release and on the conference call. Such factors include: (a) changes in demand from the local and state government and private clients that we serve; (b) general economic conditions, nationally and globally, and their effect on the market for our services; (c) competitive pressures and trends in our industry and our ability to successfully compete with our competitors; (d) changes in laws, regulations, or policies; and (e) the “Risk Factors” set forth in the Company’s most recent SEC filings. All forward-looking statements are based on information available to the Company on the date hereof, and the Company assumes no obligation to update such statements, except as required by law. Contact NV5 Global, Inc.
